Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose reciprocal discipline pursuant to Supreme Court Rule 763 is allowed, and respondent Frank Martin Jodzio, who has been disciplined in the State of California, is suspended from the practice of law in Illinois for 90 days, with the suspension stayed after 30 days and respondent placed on probation for one year, subject to the conditions imposed by the Supreme Court of California. Respondent Frank Martin Jodzio shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension/probation.